DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing element and its associated structural configuration of claims 7 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
- Claim 1 states “the sensor center axis (MA)”.  Should be written as “the sensor center axis (MA)”. 
-  Claims 2-5 and 8 state “Mounting device (1) according to claim”.  For consistency purposes, the claims should be written as “The mounting device (1) according to claim”. 
- The preamble of claim 6 states “Mounting device (1) according to one of the preceding claims 1”.  It appears Applicant intended claim 6 to depend on claim 1, however there exists grammatical errors and appears to be a mistranslation.  For the purposes of examination, the Examiner read “The mounting device (1) according to claim 1”.
- The preamble of claim 7 states “Mounting device (1) according to one of the preceding claims 1”.  It appears Applicant intended claim 7 to depend on claim 1, however there exists grammatical errors and appears to be a mistranslation.  For the purposes of examination, the Examiner read “The mounting device (1) according to claim 1”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 9 contains a great amount of lack of antecedent basis issues to the degree that it seems that claim 9 should be dependent on claim 1.  Due to the amount of independent claims present in the Fee Worksheet filed on 02/07/2020 and being the claim 9 a different category of invention, i.e. method/process, claim 9 is therefore an independent claims.  The following rejections are therefore proper:

Claim 9 recites the limitation "the holding element" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a holding element”.

Claim 9 recites the limitation "the second position" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a second position”.

Claim 9 recites the limitation "the first and second through-holes" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “first and second through-holes”.  

Claim 9 recites the limitation "the adjustment position" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “an adjustment position”.  

Claim 9 recites the limitation "the adjustment element" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “an adjustment element”.

Claim 9 recites the limitation "the outer surface" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “an outer surface”.  

Claim 9 recites the limitation "the sensor center axis" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a sensor center axis”.  



Claim 9 recites the limitation "the base body" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a base body”.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Impidjati et al. (US 20160047678; “Impi”) teaches Mounting device (6; Figures 1-16) for holding a sensor (2; Figures 1-16; [0031-0032]) in an operating position (when the fastening flange 4 of the sensor housing 2 is locked within/inside the fastening base 6; Figures 1-16; [0031-0032]), comprising:  5- a base body (6; Figures 1-16; [0031-0032 and 0040]) which has a first through-hole (7; Figures 4 and 9-10) and can be fastened to a holder ([0036]), - at least one holding element (10; Figures 1-16), which has a second through-hole (8; Figures 1-16; [0050]) and is movably arranged ([0031]) in the base body (6; Figures 1-16; [0031-0032 and 0040]) in such a way that the holding element (10; Figures 1-16) can be displaced between a first and second position (first position of slider 10 is demonstrated in Figures 9-10 and the second position is demonstrated of slider 10 is demonstrated in Figures 11-12) and a holding position (the holding position of slider 10 is demonstrated in Figures 1-2 where 

Wekluk (US 20050204833) teaches an adjusting element (60; Figure 1; [0010]) being directed radially inwards (See Figure 1) in engagement with an outer surface of the sensor (the threads 72 of the sensor 70 engage with the threads 60; Figure 1[0010]) in such a way that the sensor is rotatable about a sensor center axis (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of  mounting plate 43[0010]) and when the sensor is rotated (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of  mounting plate 43[0010]), the adjustment member (60) causes the sensor (70) to move along the sensor center axis (when the sensor 70 is rotated within the mounting plate 43, the sensor 70  will move long the center axis of the sensor 70; See Figure 1; [0010]).



In claim 1, the specific limitations of “in the holding position the holding element presses the sensor provided in the first and second through-holes against the base body”, “characterized in that an 15adjusting element being directed radially inwards is provided on the second through-hole”, and “the holding member is in an adjustment position located between the second position and the holding position” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-8 are also allowed for depending on claim 1.




Regarding claim 9, Impi teaches a method for mounting a sensor (2; Figures 1-16; [0031-0032]) and a mounting device (6; Figures 1-16), comprising the steps of: - moving a holding element (10; Figures 1-16) to a second position (the second position is demonstrated of slider 10 is demonstrated in Figures 11-12) , 25- inserting the sensor (Sensor 2 is inserted within element 6; Figures 1-16; [0031-0032]) into the mounting device (6; Figures 1-16) through first and second through-holes (7 and 8; Figures 1-16; [0050]), and - moving the holding element (10) into a holding position (the holding position of slider 10 is demonstrated in Figures 1-2 where the fastening flange 4 of the 
Wekluk teaches adjusting the sensor (when the sensor 70 is rotated within the mounting plate 43, the sensor 70  will move long the center axis of the sensor 70; See Figure 1; [0010]) in an operating position (when the sensor 70 is placed with the plate 43), - an adjustment position (when the sensor 70 is screwed within the plate 43) so that an adjustment element (60; Figure 1; [0010]) is in engagement with an outer surface () of the sensor (the threads 72 of the sensor 70 engage with the threads 60; Figure 1; [0010]),  30- rotating the sensor (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of  mounting plate 43; [0010]) about a sensor center axis (the sensor 70 is rotatable about its own center axis when the sensor 70 is screwed within the aperture 58 of  mounting plate 43; [0010]) to fine-tune the sensor (70) in the operating position (when the sensor 70 is placed with the plate 43).
However, if the configuration of the external threads and internal threads of Wekluk are implemented in the fastening flange 4 of Impi, the sensor would not be able to be rotated such that the sensor is moved along to the sensor center axis due to the presence of the radially projecting peripheral projection 32 and fastening groove 34.   
In claim 9, the specific limitations of "so that the holding element presses the sensor against a base body" and “moving the holding element to an adjustment position so that an adjustment element is in engagement with an outer surface of the sensor” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856